id office uilc cca_2011052709313226 ------------- number release date from ------------------ sent friday date am to ------------------ cc subject fw abatement of unpaid or tax setoff issue ---------we agree with the ra’s that the unassessed portion of a delinquency penalty may be taken into account before determining the amount of an estate_tax overpayment even though the period of limitations for assessment of the penalty has expired the ra cites to 80_f3d_1576 fed cir where the taxpayer claimed a refund based on an income_tax adjustment and the service applied a time barred interest adjustment to determine if the taxpayer had in fact overpaid income_tax for the year at issue the federal_circuit held for the government the court noted that while it found no reported case allowing the government to offset a tax_liability with interest the offset principal in 284_us_281 does not simply offset like item against like item ie tax against tax penalty against penalty and interest against interest but allows a redetermination of the entire tax_liability for the year at issue fisher recites a statement from 51_f3d_1012 11th cir that lewis sweeps broadly to permit redetermination of the entire tax_liability by retaining any_tax payment ‘which might have been properly assessed and demanded ’ lewis u s pincite and fisher shows that tax_liability includes underpayment interest by referencing sec_6601 interest prescribed under this section on any_tax shall be paid upon notice_and_demand and shall be assessed collected and paid in the same manner as taxes a case submitted by the ------ confirms the application of fisher to a penalty case one involving the failure to timely pay an additional_assessment brown v u s 217_f3d_858 table fed cir aff’ing 43_fedclaims_463 fed cl the federal_circuit reasoned that sec_6601 corresponds to sec_6665 regarding penalties t he additions to the tax additional_amounts and penalties provided by this chapter shall be paid upon notice_and_demand and shall be assessed collected and paid in the same manner as taxes the federal circuit’s reliance on fisher seems a bit lukewarm although mr brown challenges fisher as not well reasoned it is binding on this court and the lower court is similarly lukewarm fed cl pincite but we have no doubts that brown and fisher are correct while there may not be many cases on the application of lewis to interest and penalties the service’s practice is longstanding see revrul_56_492 interest and penalties for the taxable_year barred by the statute from assessment should be taken into account in determining the amount of overpayment allowable to a taxpayer on the basis of a timely filed claim_for_refund for the same taxable_year and the same type of tax see also 109_tc_125 aff’d 172_f3d_859 table 3rd cir the taxpayer claim for a refund based on overwithholdings was determined taking into account a time-barred negligence_penalty which references allen fisher and 577_f2d_1206 5th cir the taxpayer claimed a refund based on a carryback loss and the court upheld the service’s application of a time barred delinquency penalty to determine the overpayment carryback_year
